DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is rejected for being dependent on claim 2, while claims 5 and 6 are rejected for being dependent on claim 4.

Claim 2 recites the limitation “wherein regarding the first intake valve, a first intake period in which the working gas is supplied to the first drive chamber and the second cylinder is determined, 15wherein regarding the first exhaust valve, a first exhaust period in which the working gas is collected from the first drive chamber and the second cylinder is determined, wherein regarding the second intake valve, a second intake period in which the working gas is supplied to the second drive 20chamber and the first 
The examiner suggests modifying the claim recitations to properly recite functional language.  For example, consider: “wherein the first intake valve supplies the working gas to the first drive chamber and the second cylinder during a first intake period; wherein the exhaust valve collects the working gas from the first drive chamber and the second cylinder during a first exhaust period; wherein the second intake valve supplies working gas to the second drive chamber and the first cylinder during a second intake period, wherein the second intake period overlaps the first exhaust period at least partially, and wherein the second exhaust valve collects the working gas from the second drive chamber and the first cylinder during a second exhaust period, wherein the second exhaust period overlaps the first intake period at least partially”.



Claim 10 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 10 calls for the limitations “detaching” and “forming” which are indefinite for being unclear what “detaching” and “forming” mean since they are physical steps that can be interpreted as disassembling through detachment and assembling through forming.  The terms “detaching” and “forming” are not defined by the claim, the specification does not provide a standard for ascertaining the meaning of what matchings means and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification appears to merely reiterate the claim language, without specifically describing an example, at least, to what might be considered “matching an inlet pressure”.  The metes and bounds of the claim are therefore unascertainable as to constitutes “detaching” and “forming”.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of the fact that: (A) the words of a claim must be given their plain meaning, and (B) it is improper to import claim limitations from the specification. 
Furthermore, the claim is written in such a way where the GM cryocooler does not comprise the first and second cold heads, however the Applicant’s specification is clear that the GM cryocooler comprises the first and second cold heads.


Allowable Subject Matter
Claims 1 and 9 are allowable. Claims 7 and 8 are allowable for being dependent on claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record either alone or in combination does not teach the GM cryocooler according to claim 1, wherein “a first intake valve that is connected to both the first drive chamber and the second cylinder so as to supply a working gas in parallel to the first drive chamber and the second cylinder; a first exhaust valve that is connected to both the first drive chamber and the second cylinder so as to collect the working 25gas in parallel from the first drive chamber and the secondDocket Number: SJK-003548 cylinder; a second intake valve that is connected to both the second drive chamber and the first cylinder so as to supply the working gas in parallel to the second drive chamber and the first cylinder;  5and a second exhaust valve that is connected to both the second drive chamber and the first cylinder so as to collect the working gas in parallel from the second drive chamber and the first cylinder”; 
The prior art of record either alone or in combination does not teach the GM cryocooler according the GM cryocooler according to claim 9, wherein “a first intake valve that is connected to both the first drive chamber and the second cylinder so as to supply a working gas in parallel to the first drive chamber and the second cylinder;  20and a first exhaust valve that is connected to both the first drive chamber and the second cylinder so as to collect the working gas in parallel from the first drive chamber and the second cylinder.”


Longsworth (US 2011/0219810) teaches a GM cryocooler (Fig. 5) comprising: a first cold head (Fig. 5, comprising 6 and 9) including:  
5a first displacer ( “Piston” 1) that is reciprocable in an axial direction (axial axis of piston 1), a first cylinder (6) that houses the first displacer, a first drive piston (“drive stem” 2) that drives the first displacer in the axial direction, and  10a first drive chamber (within space 5) that houses the first drive piston; 
20a first intake valve (12) that is connected to the first drive chamber so as to supply a working gas (gas coming from the compressor in line 30) to the first drive chamber; a first exhaust valve (13) that is connected to the first drive chamber so as to collect the working 25gas from the first drive chamber.


    PNG
    media_image1.png
    842
    549
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 5 of Longsworth.

Takahiro et al. (JPH 055312426) teaches a GM cryocooler (Fig. 1) comprising:
a first cold head (1a) including: a first displacer (comprising 13a and 23a) that is reciprocable in an axial direction (up and down), a first cylinder (comprising 12a and 22a) that houses the first displacer; 	a second cold head (1b) including: a second 
	Takahiro is important for teaching the general practice of driving a first and second cold head using a single power source (motor 7), wherein the first and second displacers reciprocate out of phase (see how 1a is down while 1b is up in Fig. 1) thereby reducing harmful vibratory effects (ie. reciprocating in unison).

    PNG
    media_image2.png
    596
    536
    media_image2.png
    Greyscale

Figure 2: Fig. 1 of Takahiro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.  

/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763